Citation Nr: 0403204	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  98-10 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a skin disorder 
claimed as due to herbicide exposure.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder (PTSD).

4.  Entitlement to an increased (compensable) rating for 
malaria.

5.  Entitlement to an increased (compensable) rating for 
residuals of a fractured right wrist.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).



ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran had active service from November 1968 to August 
1970.  He served in Vietnam from May 1, 1969 to August 2, 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Oakland, California, Regional Office 
(RO).  In a decision of September 1996, the RO granted 
service connection for post-traumatic stress disorder, and 
assigned a 10 percent disability rating effective from April 
17, 1996.  In a decision of June 1998, the RO confirmed a 
previously assigned noncompensable rating for malaria, 
confirmed a previously assigned noncompensable rating for 
residuals of a fracture of the right wrist, increased the 
initial rating for post-traumatic stress disorder from 10 
percent to 30 percent, effective April 17, 1996; denied 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities; denied 
an earlier effective date for the grant of service connection 
for post-traumatic stress disorder; and concluded that no new 
and material evidence had been presented to reopen a claim 
for service connection for a skin condition claimed as due to 
Agent Orange exposure.  Subsequently, in August 1998, the RO 
found that new and material evidence had not been presented 
to reopen a claim for service connection for a low back 
disorder.  

REMAND

On September 8, 2000, the Board issued a decision that found: 
1) no new and material evidence had been submitted to reopen 
the claim for service connection for a skin disorder claimed 
as due to exposure to Agent Orange; 2) new and material 
evidence had been presented to reopen the claim for service 
connection for a low back disorder, but that the claim for 
service connection was not well grounded; 3) that denied an 
evaluation in excess of 30 percent for the service-connected 
PTSD; 4) there was no evidence to support a compensable 
evaluation for the service-connected malaria; 5) there was no 
evidence to support a compensable evaluation for the service-
connected right wrist fracture residuals; 6) the veteran was 
not precluded from engaging in a substantially gainful 
occupation because of his service-connected disabilities; and 
7) an effective date earlier than April 17, 1996 for the 
award of service connection for PTSD was not warranted.

The veteran appealed this decision to the Court of Appeals 
for Veterans Claims (Court).  On April 12, 2001, a Joint 
Motion for Remand was filed, which requested that the case be 
remanded to the Board for compliance with the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)).  On 
April 25, 2001, the Court issued an Order, which vacated the 
September 2000 Board decision and returned the case to the 
Board for further appellate consideration consistent with its 
Order.  

The Board issued another decision in June 2002 that found: 1) 
no new and material evidence had been submitted to reopen the 
claim for service connection for a skin disorder claimed as 
due to exposure to Agent Orange; 2) new and material evidence 
had been presented to reopen the claim for service connection 
for a low back disorder, but that the preponderance of the 
evidence was against the claim for service connection; 3) the 
preponderance of evidence against an evaluation in excess of 
30 percent for the service-connected PTSD; 4) there was no 
evidence to support a compensable evaluation for the service-
connected malaria; 5) there was no evidence to support a 
compensable evaluation for the service-connected right wrist 
fracture residuals; 6) the veteran was not precluded from 
engaging in a substantially gainful occupation because of his 
service-connected disabilities; and 7) an effective date 
earlier than April 17, 1996 for the award of service 
connection for PTSD was not warranted.

The veteran again appealed to the Court.  In June 2003, a 
Joint Motion for Remand was filed which requested the case 
again be remanded to the Board for compliance with the notice 
provisions of the VCAA and the case law interpreting it.  The 
veteran did not contest the seventh issue in the June 2002 
Board decision.  In June 2003, the Court issued an order that 
vacated the June 2002 Board decision and returned the case to 
the Board for further appellate consideration consistent with 
the June 2003 Order.  The Order noted that the veteran's 
claims must again be considered in light of the provisions of 
the VCAA and more particularly the Board must address 
deficiencies in its discussion of the fulfillment of the duty 
to notify, to include what he must show to prevail in his 
claims, what information and evidence he is responsible for, 
and what evidence VA must secure.  See generally Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 (2002).

The Board notes that the Court's Order did not vacate the 
Board's finding that new and material evidence had been 
received to reopen the claim of service connection for a low 
back disability.  Thus, the issue currently in appellate 
status is the merits of the veteran's claim of service 
connection.

The Board further observes that, while the case law relating 
to the applicability of VCAA to claims such as this one, that 
were filed prior to its enactment, has been somewhat 
inconsistent (see Holliday v. Principi, 14 Vet. App. 280 
(2001); Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003)), the VA Office 
of General Counsel, after reviewing all of the relevant law 
and regulations, recently held that the regulatory 
provisions of 38 C.F.R. § 3.159 implementing the duty to 
notify and duty to assist provisions of the VCAA expressly 
provided for retroactive application for all claims that 
were pending before VA on November 9, 2000.  As such, these 
regulatory provisions were construed to apply retroactively.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  Precedent opinions 
of the chief legal officer of the Department, and 
regulations of the Department, are binding on the Board. 
38 U.S.C.A. § 7104(c) (West 2002).  Therefore, for purposes 
of the present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or the 
Board on the date of its enactment.

The Board notes that the parties have filed Joint Motions 
before the Court on two occasions stipulating that VA has not 
fulfilled its duty to notify with regard to the veteran's 
claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  In 
light of the Court's Orders noted above, the Board believes 
that the most appropriate action is to remand the veteran's 
claim to the RO so that the veteran can be provided with the 
appropriate assistance and notice under the VCAA, to include 
what he must show to prevail in his claims, what information 
and evidence he is responsible for, and what evidence VA must 
secure.  Quartuccio, supra.  

Because further action is required in order to comply with 
the VA's duties to notify and assist in the development of 
the veteran's claim, this appeal must be remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required.

Accordingly, this case is REMANDED for the following action:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 
38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to the issues of: new and 
material evidence to reopen a claim for 
service connection for a skin disorder 
claimed as due to herbicide exposure, 
service connection for a low back 
disability, an initial rating higher than 
30 percent for PTSD, compensable ratings 
for malaria and residuals of a fractured 
right wrist, and TDIU; and of the impact 
of the notification requirements on his 
claim.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a skin 
disorder, a low back disability, PTSD, 
malaria and residuals of a fractured 
right wrist, since January 1999.  After 
securing any necessary release, the RO 
should obtain these records.

3.  Thereafter, the RO should 
readjudicate the application to reopen a 
claim for service connection for a skin 
disorder claimed as due to herbicide 
exposure and the claims of service 
connection for a low back disability, an 
initial rating higher than 30 percent for 
PTSD, compensable ratings for malaria and 
residuals of a fractured right wrist, and 
TDIU; and of the impact of the 
notification requirements on his claim.  
If the benefit sought remains denied, the 
veteran and any representative should be 
provided a supplemental statement of the 
case (SSOC) and an appropriate period of 
time for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 707, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §§ 5109B and 7112); The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



